Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 14 March 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (JP H08-257816).
Regarding claim 1, Endo et al. discloses an apparatus, the apparatus comprising: a reamer (portion 1b to constant diameter portion up to handle 2) having a first portion (constant diameter part of body 1 that ends adjacent handle 2) and a second portion 1b, 
Regarding the intended use limitation “for forming a plurality of aligned holes from a plurality of misaligned holes” in the preamble of the claim, it is noted that the prior art used in the rejection is capable of being used for this function.  During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  See also MPEP § 2112 - § 2112.02.
Regarding the intended use limitation “wherein the second portion of the reamer is configured to center the reamer on a centerline of a virtual hole” of claim 2, it is noted that the prior art used in the rejection is capable of being used for this function.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “wherein the taper of the second portion of the reamer is configured to reduce an offset between a central longitudinal axis of the apparatus and the centerline of the virtual hole” of claim 3, it is noted that the prior art used in the rejection is capable of being used for this function.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “wherein the second constant diameter corresponds to a first virtual hole and wherein the first constant diameter corresponds to a first cleanup hole that accepts a first oversize fastener” of claim 5, it is noted that the prior art used in the rejection is capable of being used for this function.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “wherein the second constant diameter corresponds to a second virtual hole and wherein the first constant diameter corresponds to a second cleanup hole that accepts a second oversize fastener” of claim 6, it is noted that the prior art used in the rejection is capable of being used for this Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “wherein the second constant diameter corresponds to a third virtual hole and wherein the first constant diameter corresponds to a third cleanup hole that accepts a third oversize fastener” of claim 7, it is noted that the prior art used in the rejection is capable of being used for this function.  It is also noted that the limitations of the claim do not require the dimensions of these elements to be different than those of claim 5, so that the reamer of claim 5 could be used to meet these limitations.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. 
Regarding claim 4, Endo et al. discloses wherein the taper of the second portion of the reamer comprises a beginning diameter (right side in figure 3) which is larger than a final diameter (left side in figure 3).  Endo et al. does not distinctly disclose the taper of the second portion tapering from a final diameter to a beginning diameter at an angle of between about 0.5 degrees and about 1.0 degrees per side.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a taper angle of between about 0.5 degrees and about 1.0 degrees per side for the purpose of providing a precisely reamed hole that has a clean surface, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. in view of Riedy (US 2011/0123284).
Regarding claims 8-11 and 14-15, Endo et al. discloses the invention substantially as claimed in claims 1-7, further disclosing wherein the taper of the second portion of the first reamer has a first beginning diameter and a first final diameter, the first beginning diameter being substantially identical to the first constant diameter and the first final diameter being substantially identical to the second constant diameter.
Endo et al. does not disclose wherein the second and third reamers are of a different size from the first reamer, wherein the only difference between the reamers is 
Furthermore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided a third reamer having a third diameter for the purpose of reaming a hole to a third desired size, because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the apparatus of Endo et al. with different sized reamers as taught by Riedy and In re Harza in order to be able to ream holes of different sizes.  It is noted that the second and third reamers will be proportioned identically to the first reamer, but will only be different in the overall size of the reamer.
Regarding claims 12-13 and 16, the modified invention of Endo et al. discloses wherein the taper of the second portion of the reamer comprises a beginning diameter 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons set forth above, the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        30 March 2022